UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-1786


TACITUS ANASTACIUS HALL, a/k/a Tazz Hall,

                   Plaintiff - Appellant,

             v.

TIMOTHY V. ANDERSON, HUD Commissioner & Anderson Law;
WILLIAM I.F. COLLINS; U. S. POSTAL SERVICE; HUD, United States
Housing &   Urban  Development;     JAMES    MATTHEWS;         TRACY
THORNE-BEGLAND; JOHN MARSHALL CORPORATE WARD SYSTEMS;
CHARLENE WHITE, Circuit Clerk; DENISE HARRIS, Circuit Clerk; ELECTED
CIRCUIT CLERK JEWITT; METLIFE HOME LOANS/METLIFE BANK, N.A.;
HUD/TSS,LCC; VEPCO, d/b/a Dominion Energy; MANDI LOUPASSI; BETTER
HOUSING COALITION; HOMEWARD/CARITAS; RICHMOND FORD
LINCOLN, AAA; FORD MANUFACTURER; UNION BANK & TRUST; JOHN
ASBURY, CEO; JOHN STALLINGS, President; DMV COMMISSIONERS;
VIRGINIA DEPARTMENT OF MOTOR VEHICLES; KEITH M. YACKO;
MCMICHAEL TAYLOR GRAY, LLC; NATIONAL SERVICING CENTER;
DEPARTMENT OF EDUCATION; J. SARGEANT REYNOLDS; VCU;
HENRICO & VA COURTS,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:20-cv-00163-JAG)


Submitted: December 31, 2020                             Decided: February 10, 2021


Before KING and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Tacitus Anastacius Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                             2
PER CURIAM:

       Tacitus Anastacius Hall appeals the district court’s orders dismissing his 42 U.S.C.

§ 1983 complaint under 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court.     Hall v. Anderson, No. 3:20-cv-00163-JAG (E.D. Va.

May 18 & 19, 2020).      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            3